DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
1.	The drawings are objected to because of the following informalities:
The lead line for reference character 31 in Fig. 2 appears to be directed to the flange ring instead of the inner rim as described.
The lead line for reference character 331 in Fig. 32 appears to be directed to the flange ring instead of the inner rim as described.
The lead line for reference character 374 in Fig. 32 is directed to a hinge pin instead of the inboard clamping members as described.
The lead line for one of the reference characters 347’ in Fig. 34 is directed to a hinge pin instead of an elastomeric body as described.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “53” has been used to designate both attachment brackets at the inner rim and attachment brackets at the outer rim.  Further, it is clear, from at least Figs. 4-6, that the attachment brackets 53 at the inner rim are structurally different from the attachment brackets 53 at the outer rim.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “353” has been used to designate both attachment brackets at the inner rim and attachment brackets at the outer rim.  Further, it is clear from Fig. 32 that the attachment brackets 353 at the inner rim are structurally different from the attachment brackets 353 at the outer rim.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “353’” has been used to designate both attachment brackets at the inner rim and attachment brackets at the outer rim.  Further, it is clear from Fig. 34 that the attachment brackets 353’ at the inner rim are structurally different from the attachment brackets 353’ at the outer rim.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 70’ (Fig. 17), 24” (Fig. 18), 25” (Fig. 18), 30” (Fig. 18), 31” (Fig. 18), 41” (Fig. 18), 43” (Fig. 18), 45” (Fig. 18), 50” (Fig. 18), 51” (Fig. 18), 52” (Fig. 18), 70” (Fig. 18), 76” (Fig. 18), 79a” (Fig. 18), 79b (Fig. 18), 85” (Fig. 18), 86” (Fig. 18), 98b” (Fig. 18), 51’’’ (Fig. 21), 52’’’ (Fig. 21), 91’’’ (Fig. 21), 70”” (Fig. 24), 72”” (Fig. 24), 224 (Fig. 27), 225 (Fig. 27), 240 (Fig. 27), 241 (Fig. 27), 242 (Fig. 27), 243 (Fig. 27), 244 (Fig. 27), 245 (Fig. 27), 262 (Fig. 27), 281a (Fig. 27), 283 (Fig. 27), 799a (Figs. 56 and 57), 730’ (Fig. 58), 731’ (Fig. 58), 799a’ (Fig. 58), 724’ (Fig. 58), 725’ (Fig. 58), 753’ (Fig. 58), 750’ (Fig. 58), 702’ (Fig. 58), 797’ (Fig. 58), 740’ (Fig. 58), 733’ (Fig. 58), 745’ (Fig. 58), 770’ (Fig. 58), 773’ (Fig. 58), 799b” (Fig. 59), 796a”’ (Fig. 60), 811’ (Fig. 64), 812’ (Fig. 64), 813’ (Fig. 64), 814’ (Fig. 64), 821’ (Fig. 64), 824’ (Fig. 64), 825’ (Fig. 64), 870’ (Fig. 64), 876’ (Fig. 64), 894’ (Fig. 64), 821” (Fig. 65), 824” (Fig. 65), 825” (Fig. 65), 831” (Fig. 65), 870” (Fig. 65), 876” (Fig. 65), 894” (Fig. 65), 930’ (Fig. 70), 925’ (Fig. 70), 931’ (Fig. 70), 933’ (Fig. 70), 940’ (Fig. 70), 941’ (Fig. 70), 942’ (Fig. 70), 944’ (Fig. 70), 951’ (Fig. 70), 953’ (Fig. 70), 961’ (Fig. 70), 962’ (Fig. 70), 970’ (Fig. 70), 973’ (Fig. 70), 974’ (Fig. 70), 979a’ (Fig. 70), 951” (Fig. 71), 952” (Fig. 71) and 953” (Fig. 71).
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “553” has been used to designate both attachment brackets at the inner rim and attachment brackets at the outer rim.  Further, it is clear from at least Fig. 42 that the attachment brackets 553 at the inner rim are structurally different from the attachment brackets 553 at the outer rim.
Reference character 798 in Fig. 58 should be labeled as -- 798’ -- to be consistent with the disclosure.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 816 (paragraph [0218]), 973” (paragraph [0245]) and 974” (paragraph [0245]).  

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
2.	The disclosure is objected to because of the following informalities:
The term “outer 33 rim” in paragraph [0091] should be replaced with the term -- outer rim 33 -- for clarity.
The phrase “a wheel assembly be 100 inches or greater” in paragraph [0091] should be replaced with a phrase, such as -- a wheel assembly is 100 inches or greater -- for grammatical clarity.
Appropriate correction is required.

Claim Objections
3.	Claims 7 and 15 are objected to because of the following informality:  The limitation “to limit relative movement of said inner rim and outer rim” in each of these claims should be replaced with the phrase -- to limit movement of said inner rim relative to said outer rim -- for clarity as the original limitation fails to clearly specify to which structure the relative movement of the inner rim and outer rim is limited.  Appropriate correction is required.

4.	Claim 23 is objected to because of the following informality:  The limitation “to limit relative movement of the inner rim and outer rim” should be replaced with the phrase -- to limit movement of the inner rim relative to the outer rim -- for clarity as the original limitation fails to clearly specify to which structure the relative movement of the inner rim and outer rim is limited.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


6.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 18-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 18, there is insufficient antecedent basis for “the off-highway vehicle frame”.
	Regarding claim 20, the limitation “an off-highway vehicle frame” renders the claim indefinite because it is unclear whether “an off-highway vehicle frame” refers to “the off-highway vehicle frame” previously recited in claim 18 or it is distinct therefrom as implied by the claim construction.





Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 1, 3-5, 10, 11, 13, 18, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Simon (US 4,706,770; previously cited) in view of Kemeny (US 2013/0340902 A1).
	Regarding claims 1, 3-5 and 10, Simon discloses an off-highway vehicle 10 (lines 7-21 of col. 1) comprising: an off-highway vehicle frame 12; a motor 89 carried by said off-highway vehicle frame; and a plurality of wheel assemblies 14, 16, 18, 20 rotatably coupled to the off-highway vehicle frame without an intervening vehicle suspension (lines 23-28 of col. 2) and at least some of the wheel assemblies to be driven by the motor (evident from at least Fig. 4), wherein said motor comprises a diesel engine and a transmission coupled thereto (Fig. 4; lines 48-51 of col. 3), further comprising a truck bed 204 carried by said off-highway vehicle frame to haul material (Figs. 1-3; lines 41-42 of col. 5), and wherein said truck bed is pivotally coupled to said off-highway vehicle frame to permit dumping of the material (lines 45-61 of col. 5).
	Regarding claims 11 and 13, Simon discloses an off-highway hauling vehicle 10 (lines 7-21 of col. 1) comprising: an off-highway vehicle frame 12; a truck bed 204 pivotally coupled to said off-highway vehicle frame to haul material and permit dumping of the material (Figs. 1-3; lines 41-61 of col. 5); a motor 89 carried by said off-highway vehicle frame; and a plurality of wheel assemblies 14, 16, 18, 20 rotatably coupled to the off-highway vehicle frame without an intervening vehicle suspension (lines 23-28 of col. 2) and at least some of the wheel assemblies being driven by the motor (evident from at least Fig. 4), and wherein said motor comprises a diesel engine and a transmission coupled thereto (Fig. 4; lines 48-51 of col. 3).
	Regarding claims 18, 20 and 21, Simon discloses a method of making an off-highway vehicle 10 (lines 7-21 of col. 1) comprising: coupling a motor 89 to the off-highway vehicle frame 204; and rotably coupling a plurality of wheel assemblies 14, 16, 18, 20 to the off-highway vehicle frame without an intervening vehicle suspension (lines 23-28 of col. 2) with at least some of the wheel assemblies to be driven by the motor (evident from at least Fig. 4), further comprising coupling a truck bed to an off-highway vehicle frame 204 to haul material (Figs. 1-3; lines 41-42 of col. 5), and wherein coupling the truck bed to the off-highway vehicle frame comprises pivotally coupling the truck bed to the off-highway vehicle frame to permit dumping of the material (lines 45-61 of col. 5).  
	Simon fails to expressly disclose the claimed wheel assembly structure.
	Kemeny, however, teaches a wheel assembly 60 which can be used for an off-highway vehicle (note at least paragraph [0097]), wherein the wheel assembly comprises an inner rim 41 coupled to the off-highway vehicle frame (note at least paragraph [0093]), an outer rim 42C surrounding the inner rim, and a plurality of gas springs (50a, 50b) coupled between said inner rim and said outer rim to provide a gas suspension for relative movement between said inner and outer rims (paragraphs [0068] and [0070]), and wherein said plurality of gas springs diverge outwardly from said inner rim to said outer rim (Fig. 8 shows each pair of gas springs diverging in the circumferential direction from the inner rim to the outer rim)
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the off-highway vehicle of Simon by using the claimed wheel assembly, such as taught by Kemeny, for each of the plurality of wheel assemblies to provide predictable results for having puncture proof wheels that are capable of absorbing shocks during use to improve riding comfort.

11.	Claims 2, 6, 12, 14, 19 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Simon in view of Kemeny, as applied to claims 1, 4, 11, 18 and 20 above, and further in view of He (WO 2018/018868 A1; previously cited).
	Regarding claims 2, 12 and 19, Simon fails to disclose its off-highway vehicle comprising an operator cab carried by the off-highway vehicle frame.  
	He, however, teaches an off-highway vehicle that includes an operator cab (unlabeled, but clearly shown in Fig. 1) carried by the vehicle frame (Fig. 1).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the off-highway vehicle of Simon by including an operator cab carried by the off-highway vehicle frame, such as taught by He, to provide predictable results for protecting the operator of the vehicle from the weather during use of the vehicle.
	Regarding claims 6, 14 and 22, Simon fails to expressly disclose its truck bed having a capacity of at least 100 tons.
	He, however, teaches an off-highway vehicle wherein it truck bed has a capacity of at least 100 tons (See page 7 of the English-language machine translation).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the off-highway vehicle of Simon so that its truck bed has a capacity of at least 100 tons, such as taught by He, to provide predictable results for allowing an increased load to be carried by the vehicle if desired, and/or needed.

12.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Simon in view of Kemeny, as applied to claim 1 above, and further in view of Kimura (JP 2002370503A).
	Simon, as modified by Kemeny, fails to disclose the use of a plurality of hydraulic dampers operatively coupled between the inner rim and the outer rim.
	  Kimura, however, teaches a wheel assembly with built-in suspension wherein the wheel includes both springs 11 and hydraulic dampers 13 between the inner rim and outer rim (Figs. 2 and 4).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the off-highway vehicle of Simon, as modified by Kemeny, to have included a plurality of hydraulic dampers operatively coupled between the inner rim and the outer rim, such as taught by Kimura, to provide predictable results for increasing the damping effect of the wheel.




Allowable Subject Matter
13.	Claims 7, 8 and 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

14.	Claim 23 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIP T KOTTER whose telephone number is (571)272-7953. The examiner can normally be reached 9:30-6 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) J Morano can be reached on (571)272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kip T Kotter/Primary Examiner, Art Unit 3617